DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/5/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 21-40 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “An apparatus comprising: multiple processing cores to be designated as active cores; at least one processing core to be designated as a functional spare; and a core configuration unit to: determine that the at least one processing core to be designated as a functional spare is to be designated as an active core and at least one of the multiple processing cores to be designated as active cores is to be designated as a functional spare, store, in a cores configuration data structure, data representing that the at least one processing core to be designated as a functional spare is to be designated as an active core and the at least one of the [], wherein, during execution of the reset sequence, the at least one processing core that the data represents is to be designated as an active core is activated and the at least one of the multiple processing cores that the data represents is to be designated as a functional spare is deactivated";
Since, no prior art was found to teach: ”subsequent to storing, in the cores configuration data structure, the data representing that the at least one processing core to be designated as a functional spare is to be designated as an active core and the at least one of the multiple processing cores to be designated as active cores is to be designated as a functional spare” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 28 and 34, the claims recite essentially similar limitations as in claim 21;
For dependent claims 22-27, 29-33, and 35-40, the claims are allowed due to their dependency on allowable independent claims 21, 28, and 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rockwell et al. (US 2016/0170775 A1) teaches updating configuration of processor activation during reset but not the other limitations.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114